EX-99.B8.ai. AMENDMENT TO INVESTOR SERVICES AGREEMENT The Investor Services Agreement dated June 23, 2010 between Allianz Life Insurance Company of New York and Pacific Investment Management Company LLC is hereby amended by deleting the existing Schedule A, and inserting in lieu thereof the following: SCHEDULE A (revised effective September 17, 2012) Portfolio Rate 1.PIMCO VIT All Asset Portfolio25 bps 2.PIMCO VIT CommodityRealReturn® Strategy Portfolio30 bps 3.PIMCO VIT Emerging Markets Bond Portfolio30 bps 4.PIMCO VIT Global Advantage Strategy Bond Portfolio30 bps 5.PIMCO VIT Global Bond Portfolio (Unhedged)30 bps 6.PIMCO VIT Global Multi-Asset Portfolio35 bps 7.PIMCO VIT High Yield Portfolio30 bps 8.PIMCO VIT Low Duration Portfolio20 bps 9.PIMCO VIT Real Return Portfolio20 bps 10.PIMCO VIT Total Return Portfolio20 bps 11. PIMCO VIT Unconstrained Bond Portfolio30 bps 12. PIMCO VIT Global Multi-Asset Managed Volatility Portfolio35 bps IN WITNESS WHEREOF, the parties have caused their duly authorized officers to execute this amendment to the investor services agreement, effective as of September 17, 2012. Allianz Life Insurance Company of New York By:/s/ Brian Muench Name:Brian Muench Title:Vice President – Investments Pacific Investment Management Company LLC By:/s/ Jonathan D. Short Name:Jonathan D. Short Title:Head of U.S. Global Wealth Management 1 AMENDMENT TO PARTICIPATION AGREEMENT The Participation Agreement, dated December 1, 1999, as amended and novated, by and among, Allianz Life Insurance Company of New York (formerly Preferred Life Insurance Company of New York), PIMCO Variable Insurance Trust, and Allianz Global Investors Distributors LLC (as novated from Allianz Global Investors Distributors LLC to PIMCO Investments LLC effective February 14, 2011, via that certain Novation of and Amendment to Participation Agreement dated November 23, 2010) is hereby amended by deleting the existing Schedule A,and inserting in lieu thereof the following: SCHEDULE A (8th revised effective September 17, 2012) PIMCO Variable Insurance Trust Portfolios: 1.PIMCO VIT All Asset Portfolio 2.PIMCO VIT CommodityRealReturn® Strategy Portfolio 3.PIMCO VIT Emerging Markets Bond Portfolio 4.PIMCO VIT Global Advantage Strategy Bond Portfolio 5.PIMCO VIT Global Bond Portfolio (Unhedged) 6.PIMCO VIT Global Multi-Asset Portfolio 7.PIMCO VIT High Yield Portfolio 8.PIMCO VIT Low Duration Portfolio 9.PIMCO VIT Real Return Portfolio 10. PIMCO VIT Total Return Portfolio 11. PIMCO VIT Unconstrained Bond Portfolio 12. PIMCO VIT Global Multi-Asset Managed Volatility Portfolio IN WITNESS WHEREOF, the parties have caused their duly authorized officers to execute this amendment to the participation agreement, as amended, as of September 17, 2012. Allianz Life Insurance Company of New York By:/s/ Brian Muench Name:Brian Muench Title:Vice President – Investments PIMCO Variable Insurance Trust By:/s/ Eric D. Johnson Name:Eric D. Johnson Title:Vice President PIMCO Investments LLC By:/s/ Jonathan D. Short Name:Jonathan D. Short Title:Chairman 1
